PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/898,614
Filing Date: 18 Feb 2018
Appellant(s): KÃRCHER et al.



__________________
Brian M. Duncan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim(s) 1-2 and 9-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvermoser et al. (US 2008/0097160, hereinafter “Salvermoser”).
As to claim 1, Salvermoser discloses an endoscope comprising:
an endoscope shaft (14, Fig.1) comprising a cylindrical shaft tube (16); and
an endoscope head (12, Figs,2) arranged at a proximal end of the endoscope shaft (Fig.1), the endoscope head having a cylindrical interior (Fig.2, “36” indicating a internal diameter, [0056]), in a distal end region (area 20), with a peripheral groove (groove 28/32 and a portion of cavity 30 connected to groove 28/32, Figs.2 and 9), wherein:
	the shaft tube is inserted into the cylindrical interior (shown inserted in Figs.3, 8) and comprises a folded portion folded into the peripheral groove (not numbered but shown as the compressed curve portion of proximal end 18 that extends into groove 28/32,30, Figs.5, 9); 
a bottom of the groove forms a closed, continuously concave curve (from either a side cross-section, Fig.2, or a front cross-section, Fig.9, any portion of the groove 28/32 that excludes cavity 30 forms a closed, continuously concave curve); and 

As to claim 2, wherein  the groove has a non-uniform depth about the a circumference thereof (cavity 30 set deeper than remaining part of groove, Fig.9).
	As to claim 9, the folded portion comprises a fold of the shaft tube that substantially fills the groove (not numbered but shown as the compressed curve portion of proximal end 18 that extends into groove 28/32,30, Figs.5, 9)
	As to claim 10, the cylindrical interior has a longitudinal groove connected to the peripheral groove and extends beyond the latter in the an axial direction, wherein the longitudinal groove is deeper than the peripheral groove in a connecting region (the remainder of cavity 30 which extends axially proximally of the groove 28/32, Fig.2, constitutes a longitudinal groove, such longitudinal groove being deeper than the peripheral groove in a connecting regions (e.g. in a region excluding cavity 30)).
	As to claim 11, Salvermoser discloses an endoscope head, for a rigid endoscope, with the endoscope head comprising a housing (12, Fig.2) with which, in a distal end region (20), has having a cylindrical interior (Fig.2, “36” indicating a internal diameter, [0056]) with a peripheral groove (28/32 and portion of cavity 30 extending radially therefrom, Fig.2,9), wherein the peripheral groove is not rotationally symmetrical (the portion of cavity 30 can be arranged directed on a part of the recess 28 and set deeper than the recess 28, [0055], making the entirety of groove 28/32/30 rotationally asymmetric as shown in Fig.9) and a bottom of the groove forms a closed, continuously concave curve (from either a side cross-section, Fig.2, or a front cross-
	As to claim 12, Salvermoser discloses a method for producing an endoscope, the method comprising the steps of:
providing a cylindrical shaft tube (tube 16, Fig.2);
providing an endoscope head (12, Fig.2) with a distal end region (20), having a cylindrical interior (Fig.2, “36” indicating a internal diameter, [0056]) with a peripheral, non-rotationally symmetrical groove (groove 28,32 with the portion of cavity 30 arranged on a part of the recess 28 and set deeper than the recess 28, [0055], making the entirety of groove 28/32/30 rotationally asymmetric as shown in Fig.9), wherein a bottom of the groove forms a closed, continuously concave curve (from either a side cross-section, Fig.2, or a front cross-section, Fig.9, any portion of the groove 28/32 that excludes cavity 30 forms a closed, continuously concave curve);
	pushing a proximal end region of the shaft tube into the cylindrical interior of the endoscope head (arrow 38, [0057]); and
	press fitting the proximal end region of the shaft tube to the distal end region of the endoscope head (proximal end region 18 press fit to region 20 as shown in Figs.4-8, [0058]).
	As to claims 13, 16 and 19, the closed, continuously concave curve forms a continuous outward curve (as seen in Figs.2 and 9, the curve is a continuous radially outward curve.
	As to claims 14, 17 and 20, the cylindrical interior comprises a central axis, at least a portion of the closed, continuously concave curve is located at a position below1 the central axis (see annotated figure below).
.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvermoser et al. (US 2008/0097160, hereinafter “Salvermoser”).
As to claim 3, Salvermoser discloses that pressing the tube into the deeper cavity 30 prevents the tube from rotating (about longitudinal axis) relative to the endoscope head ([0063]) and shows the maximum depth of the groove (at cavity 30) is almost about twice as great as the minimum depth (see Fig.9, depth of groove 28 being the minimum and depth of cavity 30 being maximum) but fails to explicitly teach twice the depth.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made cavity (30) of Salvermoser slightly deeper (up to about twice as deep as groove 28/32) since doing so would be readily recognized as an endeavor to improve the resistance to rotation by increasing the amount of material of the tube within the cavity (30), thereby providing more reliable resistance to rotation.
As to claims 4 and 5, Salvermoser discloses that pressing the tube into the deeper groove (30) prevents the tube from rotating relative to the endoscope head ([0063]) and discloses only one deeper groove (30) (which forms a depth maximum) and thus fails to disclose the groove has a plurality of depth maxima distributed uniformly about the circumference and a plurality of depth minima, wherein each of the plurality of depth minima is positioned lying between adjacent ones of the plurality of depth maxima, and wherein the groove has three depth maxima and three depth minima.  However, it would have been obvious to one of ordinary skill in the art .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvermoser et al. (US 2008/0097160, hereinafter “Salvermoser”) in view of Quitschau et al. (U.S. Pat. 5,341,566, hereinafter “Quitschau”).
	Salvermoser disclose what appears to be a rounded groove in cross section, and thus fails to disclose that the groove has a trapezoid shape in a cross section, and particularly a groove with a bottom (longitudinal section) and, arranged on both sides thereof, flanks extending approximately 60° to the bottom.  However, one of ordinary mechanical skill would recognize that the groove can be provided with any cross-sectional shape, including polygonal and trapezoidal, while still providing a secure and reliable resistance to longitudinal movement.  Quitschau evidences that a polygonal groove with a bottom surface and side surfaces angled at approximately 60 degrees (see groove 18,20, Fig.2) is a suitably shaped groove accommodating 

(3) New Grounds of Rejection
	None.

(4) Withdrawn Grounds of Rejection
	None.

(5) Response to Argument

ISSUE I
	Appellant’s arguments begin at the bottom of page 7 of the Appeal Brief filed March 01, 2021.  The first issue is whether claims 1, 2, and 9-21 are anticipated by Salvermoser et al. (US 2008/0097160, hereinafter “Salvermoser”).  Appellant argues each claim separately.

CLAIM 1

	As pointed out by the Examiner in the rejection of claim 1, and explained in more detail below, Salvermoser teaches a circumferential recess (28) in the form of a groove (32) (shown in Figs.2,9), the bottom surface of which forms a continuously concave curve (indicated at certain portions as B32 in the figure below).  Cavity (30), which extends to intersect with groove (32) (best shown in Fig.2 of Salvermoser), includes a curved bottom surface which forms a continuously concave curve (indicated as B30 in the figure below).  Thus, when taken together (i.e. in the vicinity of cavity 30 which aligns with groove 32), the bottom of the groove formed by following the bottom surface (B32) around the circumference, and continuing on along 
		
    PNG
    media_image2.png
    394
    398
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    198
    625
    media_image3.png
    Greyscale

Therefore, the Examiner maintains the position that Salvermoser anticipates the claimed limitations as written.
	Appellant further argues that “cavity 30 is not a groove” but is “merely an empty space, whereas a groove is a long, narrow channel or depression” (page 8 of the Brief).  Obviously, the Examiner has to respectfully disagree.   Cavity (30), as clearly seen in Figures 2 and 9, is a longitudinal cut-out portion (or “groove”, or “channel” or “depression”) on the inner surface of the endoscope head (12).  It is an empty space that is formed by a long, narrow channel or depression in the inner surface of endoscope head (12).  So, by Applicant’s definition of “groove”, cavity (30) is a groove (and by the same reasoning, groove 32 is a cavity since an 
	Appellant additionally argues that “there is no teaching and no suggestion in Salvermoser et al. that the cavity 30 forms any part of a peripheral groove, wherein a folded portion of a shaft tube is folded into the peripheral groove”.  Again, the Examiner respectfully disagrees.  In fact, Salvermoser explicitly states and shows that cavity (30) is “arranged directly on a part of the recess 28”2 (see paragraph [0055]).  As clearly shown in Figures 2 and 9 of Salvermoser, which have been reproduced below in correlation with each other, cavity (30) intersects with and forms part of groove (32).  	

    PNG
    media_image4.png
    755
    1000
    media_image4.png
    Greyscale


And regarding the folded portion of the shaft tube as being folded into the peripheral groove, Salvermoser also explicitly teaches that the shaft tube is press-fit (folded) into both the groove (32) and cavity (30) (see paragraphs [0062]-[0063] and Figs. 4-6 and 9 of Salvermoser).
Regarding the “exclusion” of the cavity (30) from the groove (32) as mentioned in the Final Rejection (Appellant mentions this in the paragraph spanning pages 8 and 9 of the Brief), this “exclusion” was mentioned ONLY to differentiate the bottom of the groove (32) from the bottom of the cavity (30) (groove 32 encompasses a portion of cavity 30 to define the bottom, but cavity 30 includes more area that is not required to define the bottom of the groove 30/32) and does not affect the interpretation that the groove (32), when taken in combination with the portion of cavity (30) with which it aligns, is not rotationally symmetrical (as best seen in Figure 9 of Salvermoser).  Any mention of “excluding” the cavity (30) was used for the purpose of describing different aspects of the Salvermoser device and should not be taken as “excluding” the cavity from the formation of the totality of the groove.

CLAIM 2
	Appellant argues that Salvermoser does not teach that the groove has a non-uniform depth about a circumference since cavity (30) does not form a part of the peripheral groove.  However, the Examiner relies on the explanation provided above with respect to claim 1 concerning the explicit teaching in Salvermoser as to the cavity (30) coexisting with and being 
	In the argument for claim 2 (page 9 of the Brief), Appellant also states that “there is no portion of a shaft tube that has a folded portion that is folded into the cavity”.  This is not well taken, as Salvermoser explicitly teaches that the shaft tube is press-fit (folded) into the cavity (30) (paragraph [0063]) at the same time it is press-fit into the peripheral groove 32 (paragraph [0062]).  Salvermoser teaches that further press-fitting the tube into the cavity (30) will secure the tube from unwanted rotation about its longitudinal axis (paragraphs [0032],[0063]).

CLAIM 9
Appellant’s arguments with respect to claim 9 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.
In addition, as previously pointed out above, the Examiner would like to reiterate that Salvermoser explicitly teaches press-fitting (folding) the shaft tube into groove (30/32) such that it substantially fills such groove (see Figures 2, 8 and 9, for example, and note paragraphs [0061]-[0062]).
	
CLAIM 10
	Appellant’s arguments with respect to claim 10 rely on the contention that cavity (30) of Salvermoser is “not a groove”.  The Examiner responds to this argument in the discussion above with respect to claim 1.


	Appellant’s arguments with respect to claim 11 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

CLAIM 12
Appellant’s arguments with respect to claim 12 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

CLAIM 13
Appellant’s arguments with respect to claim 13 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

CLAIM 14
Appellant’s arguments with respect to claim 14 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

CLAIM 15


CLAIM 16
Appellant’s arguments with respect to claim 16 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

CLAIM 17
Appellant’s arguments with respect to claim 17are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.
CLAIM 18
Appellant’s arguments with respect to claim 18 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

CLAIM 19
Appellant’s arguments with respect to claim 19 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.


Appellant’s arguments with respect to claim 20 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

CLAIM 21
Appellant’s arguments with respect to claim 21 are substantially similar to those presented with respect to claim 1.  The Examiner responds to these arguments in the discussion above with respect to claim 1.

ISSUE II
	Appellant’s arguments begin on page 24 of the Appeal Brief filed March 01, 2021.  The second issue is whether claims 3-5 are obvious over Salvermoser et al. (US 2008/0097160, hereinafter “Salvermoser”).  Appellant argues each claim separately.

CLAIM 3
	Appellant’s arguments with respect to claim 3 rely on the contention that cavity (30) of Salvermoser is “not a groove” and doesn’t form a bottom of the groove.  The Examiner responds to these arguments in the discussion above with respect to claim 1.
	Appellant fails to provide arguments to address the issue of obviousness presented in the rejection.  Therefore, Examiner maintains that it would have been obvious to have made the depth of cavity (30) up to about twice as deep as groove (32) for the reasons set forth in the rejection of claim 3.

CLAIM 4
	Appellant’s arguments with respect to claim 4 rely on the contention that cavity (30) of Salvermoser is “not a groove” and doesn’t form a bottom of the groove.  The Examiner responds to these arguments in the discussion above with respect to claim 1.
	Appellant fails to provide arguments to address the issue of obviousness presented in the rejection.  Therefore, in view of the suggestion by Salvermoser to include “at least one” cavity (30) (see paragraph [0054] of Salvermoser), the Examiner maintains that it would have been obvious to have provided a plurality of cavities (30) for the reasons set forth in the rejection of claims 4 and 5.  In doing so, such plurality of cavities (which are deeper than the groove 32), will provide a plurality of depth maxima, whereas the intervening groove (32) will provide the depth minima.

CLAIM 5
Appellant’s arguments with respect to claim 5 rely on the contention that cavity (30) of Salvermoser is “not a groove” and doesn’t form a bottom of the groove.  The Examiner responds to these arguments in the discussion above with respect to claim 1.
	Appellant fails to provide arguments to address the issue of obviousness presented in the rejection.  Therefore, in view of the suggestion by Salvermoser to include “at least one” cavity (30) (see paragraph [0054] of Salvermoser), the Examiner maintains that it would have been obvious to have provided three cavities (30) for the reasons set forth in the rejection of claims 4 and 5.  In doing so, the three cavities (which are deeper than the groove 32), will provide a three  

ISSUE III
Appellant’s arguments begin on page 28 of the Appeal Brief filed March 01, 2021.  The third issue is whether claims 7-8 are obvious over Salvermoser et al. (US 2008/0097160, hereinafter “Salvermoser”) in view of Quitschau et al. (U.S. Pat. 5,341,566, hereinafter “Quitschau”).  Appellant argues each claim separately.

CLAIM 7
	Appellant argues that neither Salvermoser or Quitschau teach or suggest a groove that has a trapezoid shape in cross-section.  The Examiner has taken the position that one of ordinary skill in the art would consider any cross-sectional shape, including trapezoidal, since the cross-sectional shape of the groove will not affect the groove’s ability to provide a secure and reliable resistance to longitudinal movement between the tube and the groove.  The Examiner then cited Quitschau who also teaches a method of press-fitting (folding) a tube into a circumferential groove of a body in order to secure the tube in the body.  Although Quitschau incorporates additional space at the bottom of the groove for an O-ring (22) for an additional sealing property, the overall groove (space formed by the channel) that will eventually accommodate the press-fit tube is trapezoidal in shape (as shown in the annotated figure below on left), and will accommodate a trapezoidal shaped press-fit cross-section for the tube (as shown in the figure on right).

    PNG
    media_image5.png
    240
    248
    media_image5.png
    Greyscale
                                    
    PNG
    media_image6.png
    174
    178
    media_image6.png
    Greyscale

Given that such trapezoid shape cross-sectional groove has been contemplated in the same field of endeavor, the Examiner maintains the position that it would have been obvious to form the groove of a trapezoidal shape as proposed in the rejection.

CLAIM 8
	Appellant argues that the Quitschau reference does not explicitly mention that the tapered sides of the groove have an inclination of approximately 60 degrees (relative to a bottom of the groove).  However, such information can be gleaned from the figures of Quitschau, and especially Figures 2 and 4, which show chamfered sides 18 appearing to be formed at approximately 60 degrees to the bottom of the groove.  Drawings are part of the disclosure of a patent and can be relied on for information relevant to the disclosed invention.


(6) Conclusion



Respectfully submitted,

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        


Conferees:
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        
/NATHANIEL E WIEHE/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  The relative direction “below” can be any direction with respect to the central axis, depending on the chosen reference frame.  The Examiner assumes gravitational vertical as the chosen reference frame to define “below”.
        2 As explained in [0055] of Salvermoser, recess 28 and groove 32 are referring to the same element.